CROCKETT, Chief Justice.
I concur, believing however, that the judgment should be affirmed outright.
The servient estate through which the ditch passes owns all of the rights of every nature in the property, subject only to the right of the ditch owner to run its ditch through the property and certain rights reasonably necessary as incidents to the enjoyment of that easement.1 The servient owner can therefore use its property in any way it desires except to interfere with the flow of the water in the ditch and privileges incident thereto. This includes crossing the ditch in any manner, or the building of a bridge or bridges so that it may put its property to the maximum use and in the most convenient manner. As I view the matter, this may be done, and there is no trespass, not even a technical one, unless there is some interference with the use of the easement.
*346It appears to me that the evidence here justifies the refusal of the trial court to find any trespass.

. Harvey v. Haight Bench Irr., 7 Utah 23 58, 318 P.23 343.